TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00458-CV



                                 LaKeisha L. Celestine, Appellant

                                                   v.

                                  Timothy J. Hampton, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425TH JUDICIAL DISTRICT
    NO. 09-2932-F425, HONORABLE MARK J. SILVERSTONE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                LaKeisha L. Celestine appeals from a modification order in a suit affecting the parent-

child relationship. After Celestine failed to timely file her appellant’s brief, the clerk of this Court

wrote her advising that her brief was overdue and that if she did not file her brief or otherwise

respond by March 3, 2013, her appeal would be subject to dismissal for want of prosecution. The

March 3 deadline has passed, and Celestine has made no response. Accordingly, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 38.8(a); 42.3(b).



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: April 17, 2013